                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ALFONZO WELLS, JR.

                          Plaintiff,
      v.                                                  Case No. 20-cv-1510-pp

SGT HESTHEAVEN, SGT MORRIS,
SGT CLOPE, SGT ANDERSON,
JULIE MASTRONOIAD, MEND MEDICAL,
JEREMY HESKE, LIEUTENANT YOHN,
DEPUTY REED, DEPUTY HOLDENFELDT,
DEPUTY JEUNDERLY, DEPUTY GREEN,
DEPUTY JOHN C. HANRAHAN, CAPTAIN FRIEND,
RACINE PAROLE OFFICE, RACINE COUNTY JAIL,
RACINE SHERIFF’S DEPARTMENT,
SHERIFF CHRISTOPHER P. SCHMALING,
and THE STATE OF WISCONSIN,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYING FILING FEE (DKT. NO. 12), DENYING AS MOOT
 SECOND AND THIRD MOTIONS TO PROCEED WITHOUT PREPAYING THE
  FILING FEE (DKT. NOS. 14, 16), DENYING PLAINTIFF’S REQUESTS FOR
    APPOINTMENT OF COUNSEL (DKT. NOS. 3, 9, 17) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Alfonzo Wells, Jr., who previously was incarcerated at the Racine County

Jail and who is representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants held him against his will, mistreated him and

abused him in violation of his civil rights. The plaintiff filed that complaint in

the U.S. District Court for the Northern District of Illinois. Dkt. No. 1. On

September 29, 2020, District Judge Manish S. Shah transferred the complaint

and the plaintiff’s motion for appointment of counsel (Dkt. No. 3) to this court


                                         1

           Case 2:20-cv-01510-PP Filed 09/13/21 Page 1 of 27 Document 29
because the events alleged in the complaint occurred in Wisconsin. Dkt. Nos.

5, 6. This decision resolves the plaintiff’s motions for leave to proceed without

prepaying the filing fee, dkt. nos. 12, 14, 16, and to appoint counsel, dkt. nos.

3, 9, 17, and screens his complaint, dkt. no. 1.

I.    Motions for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. Nos. 12, 14, 16)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA lets the court allow an incarcerated plaintiff to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).

He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      On October 28, 2020—about a month after he filed the case—the plaintiff

filed a motion to proceed without prepaying the filing fee. Dkt. No. 12. The

motion indicated that he was in the Racine County Jail and that he had three

small children. Id. at 1-3. At the end of the motion, the plaintiff said he’d been

indigent since June 20, 2020 because the Racine County Jail had “THEFT [his]

wallet of $300.50.” Id. at 4. He stated that he had $33.30 in his inmate

account, asserting that was his first and only dollar amount since June 29,

2020. Id.




                                         2

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 2 of 27 Document 29
      The same day the court received the motion, it received a trust account

statement that covered the period July 7, 2020 through October 6, 2020.1 Dkt.

No. 13. The statement showed that until October 5, 2020, he had had a

negative trust account balance. On October 5, 2020, he received a deposit of

$46.05, $10.50 of which was used to cover the negative balance. An additional

$2.25 was used to pay for phone time and “Property Misc.” Id. The statement

sowed that as of October 6, 2020, the plaintiff’s account balance was $33.30.

Id.

      On November 9, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $3.07. Dkt. No. 15. That same day, the court received from

the plaintiff another motion to proceed without prepaying the filing fee. Dkt.

No. 16. He advised the court that he was being charged $0.25 for getting a copy

of his trust account statement and that he’d been charged that amount several

times. He stated, “I personally mailed and submitted my 6-month transaction

printout 5 times to 517 E Wisconsin Ave Rm: 362 Milwaukee, WI 53202

including in my Civil Complaint Package of each 3 civil cases that’s active.” Id.

He stated that he was indigent and could not pay “the full filing fee,” and asked

to be allowed to proceed without prepaying the full filing fee. Id.




1
 The law required the plaintiff to file a statement covering the six months prior
to the date he filed the complaint, so the statement should have covered April
through September 2020. But in a complaint he filed in another lawsuit before
this court, the plaintiff stated that he arrived at the Racine County Jail on
June 29, 2020. Wells v. Anderson, Case No. 20-cv-1107, Dkt. No. 1 at 1. It
appears that the trust account statement covered the time from the date the
plaintiff arrived at the jail until a month or so after he filed this lawsuit.
                                         3

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 3 of 27 Document 29
      On November 20, 2020, the court received from the plaintiff an affidavit

indicating that because of poverty, he was not able to “pay the cost of all 3

actions or special proceeding or initial fee!” Dkt. No. 18. He stated that he had

no income, no family support and no public assistance, and that he had had

physical and mental disabilities since 2010 that prevented him from working.

Id. at 1. The plaintiff stated that he “had one time balance of $35.35” in his

account, but $10 was taken to pay medical costs on October 29, 2020. Id. at 2.

He stated that he needed the remaining money “to order personal hyg[iene]

such as soap, shampoo, toothbrush, toothpaste.” Id. The affidavit was signed

November 12, 2020 and notarized November 16, 2020. Id. at 1-2.

      As indicated in these filings, the plaintiff has three lawsuits pending in

the Eastern District of Wisconsin. On July 20, 2020, he filed Wells v. Anderson,

Case No. 20-cv-1107. On October 22, 2020—three months after he filed the

lawsuit—the plaintiff filed a trust account statement that covered the period

July 7, 2020 through September 30, 2020. Id. at Dkt. No. 10. That statement

showed that the plaintiff had a negative account balance of $10.50 as of

September 30, 2020. Id. It showed that two weeks before he filed the complaint

in that case, he had a balance of negative $10.00. Id.

      The plaintiff filed this lawsuit—his second—on September 22, 2020. Dkt.

No. 1. The court has described the trust account statement he filed in this

case—while by the time he asked to proceed without prepaying the filing fee in

this case he’d received a deposit, some of it had gone toward paying his

negative balance, leaving him with just over $33.00 as of October 6, 2020.


                                        4

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 4 of 27 Document 29
      On October 5, 2020, the plaintiff filed a third lawsuit. Wells v. Koski,

Case No. 20-cv-1557. Two weeks later, on October 22, 2020, he filed a trust

account statement in that case. Id. at Dkt. No. 9. The statement was updated

through October 14, 2020. It showed that on October 7 and 8, the plaintiff had

spent $2.00 on phone time and that on October 14, 2020 he spent $0.25 on

“indigent property.” Id. The statement showed that as of October 14, 2020, the

plaintiff’s balance was $31.50.

      Finally, on December 21, 2020, the plaintiff paid the $3.07 initial partial

filing fee in the last case—Case No. 20-cv-1557.

      Under 28 U.S.C. §1915(b)(4), the court has the authority to waive a

plaintiff’s initial partial filing fee if he lacks both the “assets” and the “means”

to pay it. The Seventh Circuit Court of Appeals has explained that “[i]t is not

enough that the prisoner lacks assets on the date he files.” Newlin v. Helman,

123 F.3d 429, 435 (7th Cir. 1997), overruled in part on other grounds by

Walker v. O’Brien, 216 F.3d 626, 628-29 (7th Cir. 2000), and Lee v. Clinton,

209 F.3d 1025, 1027 (7th Cir. 2020). If that were the case, an incarcerated

person could avoid paying the initial partial filing fee by spending what is in his

trust account before filing his lawsuit. For that reason, courts construe the

word “means” broadly. An incarcerated person may lack “assets” but still have

“means” to pay the fee.

      At one time, the plaintiff arguably had the assets to pay an initial partial

filing fee. As of October 14—two weeks before he filed the trust account

statement in this case—the plaintiff had $31.50 in his trust account. The court


                                          5

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 5 of 27 Document 29
issued the order requiring him to pay the initial partial filing fee on November

9, not quite a month later. But in his November 16, 2020 affidavit, the plaintiff

stated that “medical” took $10.00 from his account on October 29, 2020,

which, he asserted, took his balance down to $20. Dkt. No. 18 at 2. A month

later, on December 21, 2020, the plaintiff paid the initial partial filing fee in one

of the three cases; assuming he did not get any more deposits, that would have

taken his balance down to less than $17.00. As the plaintiff pointed out in his

affidavit, he needed to purchase hygiene items.

      The plaintiff made the choice to file three lawsuits. Normally the court

would expect him to be prepared to pay three filing fees (and, consequently,

three initial partial filing fees). But given his explanation of his financial status,

the financial history reflected in the three trust account statements he has filed

and the plaintiff’s recent history of living arrangements (discussed below), the

court cannot conclude that the plaintiff has either the assets or the means to

pay the initial partial filing fee. The court will not require him to pay the initial

partial filing fee in this case. The court will construe the plaintiff’s affidavits as

a request to waive the initial partial filing fee and will grant that request and

his motion for leave to proceed without prepaying the filing fee. Dkt. No. 12.

The court will deny as moot the plaintiff’s second and third motions to proceed

without prepaying the filing fee. Dkt. Nos. 14, 16.

      The PLRA, however, does not allow the court to waive the $350 filing fee.

It says that an incarcerated plaintiff who asks to proceed without prepaying the

filing fee is nonetheless “required to pay the full amount of the filing fee.” 28


                                           6

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 6 of 27 Document 29
U.S.C. §1915(b). Although the court is waiving the initial partial filing fee in the

first two of the plaintiff’s cases and allowing him to proceed without prepaying

the filing fee in the third, he still owes a $350 filing fee in each of the first two

cases and a balance of $346.93 in the last one—a total of $1,046.93. He must

pay the $350 filing fee for this case over time as he is able.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the


                                           7

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 7 of 27 Document 29
plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       B.       The Plaintiff’s Allegations

       The plaintiff named as defendants fifteen staff members at the Racine

County Jail, as well as a medical provider, a parole office, the Racine County

Jail, the Racine County Sheriff’s Department and the state of Wisconsin. Dkt.

No. 1 at 1. Under the heading “Motion,” on the first page of the complaint, the

plaintiff lists the following:

       Humiliation, embarrassed, damage to person reputation/standing
       within the community, damage to person financial, economic,
       consumer business prospects and interests, P.R.E.A., neglect of
       duty, hostage, kidnap[], torture, THEFT, food tamper, mail tamper,
       depression, cruel and unusual punishment, severe pain and suffer,
       imminent bodily danger, physical and mental abuse, post-
       traumatic-STRESS-disorder, neglect of duty from all staff and
       employees at Racine County Jail (P.R.E.A.).

Id. at 1.
                                              8

            Case 2:20-cv-01510-PP Filed 09/13/21 Page 8 of 27 Document 29
      The complaint is four pages long; most of it consists of case citations and

quotes from the cited cases. Tucked between the many case cites are factual

allegations. The plaintiff alleged, for example, “[p]lacement in filthy and

disgusting physical conditions and placement in filthy cells exposed of COV-

19.” Id. at 1. He alleged “municipality liable custom of unconstitutional

conduct (abducting their duty to supervise and monitor the use of force and

deliberately permitting a pattern of excessive force to develop and persist.” Id.

at 2. He alleged loss of property and stopping of mail and delaying filing

lawsuits. Id. The court can’t determine whether some of the factual statements

were allegations that the plaintiff was making, or recitations of the facts from

the case cited just prior to the factual statement. For example, the plaintiff

cited Smith v. Leonard, 244 F. App’x 583, 584 (5th Cir. 2007), then wrote,

“headaches, sinus problems, trouble breathing, blurred vision, exposure to

toxic mold.” Id. at 3. The court cannot determine whether the plaintiff was

claiming that he suffered those conditions, or whether he was reciting

conditions experienced by a party in Smith v. Leonard. He stated, “sleeping no

mattress,” “delay and insufficiency of medical treatment resulted physical

effects,” and “anxiety” in the same way. Id.

      On the fourth page of the complaint, the plaintiff wrote the following:

      Since 06/29/20-8/16/20 I filled over 70 urgent: Attention-
      Imminent Bodily Danger and Fear for life request/complaints to All
      staff and employees even to outside employees and NO response nor
      NOT ONE single medical care. From 06/29/20-08/16/20 I spent 33
      consecutive days in a dirty filthy cold cell nits coming from the sink
      & toilet bed bugs on concrete bed in the cell 24 hours NO mattress,
      cover, sheets, shower, shave, nor phone calls also Food Tamper. I
      been sexually assaulted 6 times even by Jeremy Haske parole. I been
                                         9

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 9 of 27 Document 29
      kidnapped, tortured, beatened by Jeremy Haske and officers from
      Racine Sheriff Department on 07/21/20—07/23/20 brought back
      to RCJ without my underwear, socks, and money. Officers and
      sergeants sexually assaulted me 2 twice and beat, hit, punch, mase
      me in the mouth, face, on 08/16/20 and made me take a picture of
      process for the world to see with mase on my face and no shirt on.
      They open up my legal mail 5 of them and send it back to me opened
      stating my mail needs to weigh 1.2 and not 1.3. They confiscated all
      my legal mail, legal papers, personal papers all my
      request/complaints I filed out my cell on 07/10/20, 07/19/20,
      08/16/20 which I still have not gotten back. Officers stole $300.50
      out my wallet. I been straped to a wheelchair for 5 hours straight
      with mase on my face, mouth, eyes and body and placed in a
      “rubber” room consist of NO toilet or sink for 5 hours. Im still
      enduring sever[e] life threatening pain and suffering. Im in Imminent
      Bodily Danger and Fear for my life DAILY. Pleading for help . . .

Id. at 4.

      There are two pages beyond this. Both are photocopies of Inmate

Request/Complaint forms completed by the plaintiff. The first is dated August

20, 2020. Id. at 5. It is addressed to the Department of Corrections Division of

Community Corrections. It alleges that that on July 21, 2020, after the plaintiff

was released from the Racine County Jail “by Jeremy Haske” (whom the

plaintiff identified as “some new parole agent”), he and Haske got into Haske’s

van and Haske began soliciting sexual favors from the plaintiff. Id. The plaintiff

says Haske pulled over to the side of the road and got in the back seat with the

plaintiff, but that the plaintiff kicked him and pushed him off. Id. The plaintiff

said that Haske apologized immediately and admitted he was wrong. Id. The

plaintiff said that later, he told Haske he did not want Haske on his case and

asked to have Haske dismissed immediately. Id.

      The second complaint was dated August 18, 2020 and was addressed to

the captain of the Racine County Jail “(Friend)”. Id. at 6. While it is difficult to
                                         10

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 10 of 27 Document 29
read, this complaint appears to ask why the plaintiff had not received

responses to any of the fifty complaints he’d filed about the issues he raised on

page 4 of the complaint in this case. Id. at 6.

      C.     Analysis

             1.    The Plaintiff’s Location

      The plaintiff alleges that he suffered harm while he was at the Racine

County Jail. On September 22, 2020, apparently while he was still at the jail,

the plaintiff filed this lawsuit in the Northern District of Illinois. See Dkt. No. 1

at 8. Although the judge in the Northern District of Illinois transferred the case

to this court only a week later, this court did not promptly screen the case. The

result is that the plaintiff has moved several times since he filed the complaint.

      On March 8, 2021, the court received from the plaintiff a letter

explaining that his new address was the Stateville Correctional Center in Joliet,

Illinois. Dkt. No. 25. On May 3, 2021, the court received another change-of-

address notice from the plaintiff, indicating that his new address was 600

Linwood Road, P.O. Box 1327, Galesburg, Illinois. Dkt. No. 27. (The Hill

Correctional Center is located at 600 Linwood Road in Galesburg, Illinois.

https://www2.illinois.gov/idoc/facilities/Pages/hillcorrectionalcenter.aspx.)

On May 10, 2021, the court received another letter, stating that the plaintiff

had been residing at 11001 S. Wentworth Avenue in Chicago since May 8,

2021. Dkt. No. 28. (This is the address of the Cornerstone Recovering

Community, a drug rehab facility. https://www.drug-rehab-headquarters.com/




                                         11

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 11 of 27 Document 29
illinois/facility/cornerstone-recovering-community-chicago-2/.) Finally, on

August 5, 2021, the court received another change-of-address notice from the

plaintiff. On this one, he put only the case number for his third case, Wells v.

Koski, Case No. 20-cv-1557. In this notice, the plaintiff informed the court that

his new address was 126 Ogden Street, Belvidere, IL 61008. Case No. 20-cv-

1557 at Dkt. No. 28.

            2.     The Plaintiff’s Legal Claims

      The allegations the plaintiff scattered through the first three pages, and

detailed on page 4, of this complaint (and that are reflected in the copy of the

August 18, 2020 inmate complaint/request form) are almost identical to the

allegations he made in Wells v. Anderson, Case No. 20-cv-1107, filed in the

Eastern District of Wisconsin almost four months before the plaintiff filed this

case in the Northern District of Illinois. In both cases, he described incidents of

tampering with his legal papers, being held against his will, having his medical

needs ignored, being subjected to excessive force, being sexually assaulted and

being subjected to inhumane conditions of confinement. In this case, the

plaintiff also alleges mail tampering, theft, exposure to COVID-19 and food

tampering. But like the complaint in Case No. 20-cv-1107, the complaint in

this case does not tell the court which of the defendants did these things to the

plaintiff. In this case, as he did in Case No. 20-cv-1107, the plaintiff has

provided the court with a list of defendants and a list of alleged violations, but

he has not explained which defendants allegedly committed which violations.




                                        12

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 12 of 27 Document 29
      “A plaintiff bringing a civil rights action must prove that the defendant

personally participated in or caused the unconstitutional actions.” Alejo v.

Heller, 328 F.3d 930, 936 (7th Cir. 2003) (citing Duncan v. Duckworth, 644

F.2d 653, 655 (7th Cir. 1981)). “The plaintiff must demonstrate a causal

connection between (1) the sued officials and (2) the alleged misconduct.”

Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (citing Wolf-Lillie v.

Sondquist, 699 F.2d 864, 869 (7th Cir. 1983)). To state a claim for which a

federal court may grant relief, a plaintiff must tell the court the name of the

person who committed the act or acts he complains of.

      The only individual defendant in this case against whom the plaintiff

made specific allegations is defendant Jeremy Haske. On page 4 of the

complaint, the plaintiff said that he had been kidnapped, tortured and beaten

by Haske. Dkt. No. 1 at 4. He stated that he had been sexually assaulted six

times, “even by Jeremy Haske.” Id. And in the photocopy of the August 20,

2020 inmate request/complaint form, the plaintiff alleged that in late July

2020, Haske began soliciting sexual favors from him during a van ride from the

jail; he alleged that despite his rejection of Haske, Haske got into the back seat

with the plaintiff and had to be fought off. Id. at 5. While barebones, these are

specific allegations against a specific person—they sound like claims of

excessive force and inhumane conditions of confinement.

      Because the plaintiff was a pretrial detainee at the time of the alleged

events, the court analyzes his claims under the Fourteenth Amendment’s

standard of objective reasonableness. Kingsley v. Hendrickson, 576 U.S. 389,


                                        13

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 13 of 27 Document 29
396-397 (2015) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The

court looks at the facts and circumstances of the particular case and must

view those facts and circumstances “from the perspective of a reasonable officer

on the scene, including what the officer knew at the time, not with the 20/20

vision of hindsight.” Id. The court may consider such factors as

       the relationship between the need for the use of force and the
       amount of force used; the extent of the plaintiff’s injury; any effort
       made by the officer to temper or to limit the amount of force; the
       severity of the security problem at issue; the threat reasonably
       perceived by the officer; and whether the plaintiff was actively
       resisting.

Kingsley, 576 U.S. at 397. This list is not exhaustive but illustrates some of the

“objective circumstances potentially relevant to a determination of excessive

force.” Id.

       To state a claim for unconstitutional conditions of confinement, a

plaintiff must allege that a defendant or defendants subjected him to an

excessive risk to his health or safety. Quinn v. Wexford Health Sources, Inc.,

___ F. 4th ___, 2021 WL 3485509, at *6 (7th Cir. Aug. 9, 2021) (quoting Farmer

v. Brennan, 511 U.S. 825, 837 (1994)). A pretrial detainee who alleges

unconstitutional conditions of confinement must “establish that a defendant

‘acted purposefully, knowingly, or perhaps even recklessly’ . . . .” Self v. Bergh,

835 F. App’x 873, 875 (7th Cir. 2020) (quoting Miranda v. Cty. of Lake, 900

F.3d 335, 353 (7th Cir. 2018)).

       The plaintiff alleges that Haske beat, kidnapped, tortured and sexually

assaulted him. He has not alleged facts that indicate that the plaintiff posed a



                                        14

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 14 of 27 Document 29
security risk to Haske. The plaintiff appears to allege that Haske did these

things for no reason. Haske could not have accidentally or negligently beaten,

kidnapped, tortured or sexually assaulted the plaintiff. Accepting the plaintiff’s

(admittedly sparse) allegations as true at this stage of the litigation, the court

will allow the plaintiff to proceed against Haske on Fourteenth Amendment

claims of excessive force and unconstitutional conditions of confinement.

      The court will not allow the plaintiff to proceed in this lawsuit against

any of the other defendants he listed on the first page of the complaint. The

federal civil rights statute, 42 U.S.C. §1983, allows a plaintiff to sue any

“person” who, acting under color of state law, violates that plaintiff’s

constitutional rights. The plaintiff has named several defendants who are not

“persons.” He named the State of Wisconsin. Dkt. No. 1 at 1. The Supreme

Court held years ago that “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Mich. Dept. of State Police, 491

U.S. 58, 71 (1989). See also, Rose v. Bd. of Election Com’rs for City of Chi., 815

F.3d 372, 374 n.2 (7th Cir. 2016). The court will not allow the plaintiff to

proceed against the State of Wisconsin.

      The plaintiff also named the “Racine Parole Office.” Dkt. No. 1 at 1. In

Wisconsin, probation and parole agents work for the Division of Community

Corrections, part of the state Department of Corrections. https://doc.wi.gov/

Pages/AboutDOC/CommunityCorrections/GeneralInformation.aspx. Like the

State of Wisconsin itself, the Wisconsin Department of Corrections is not a

“person” for the purposes of §1983. Andreola v. Wisconsin, 171 F. App’x 514,


                                         15

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 15 of 27 Document 29
515 (7th Cir. 2006) (citing Lapides v. Univ. Sys. of Georgia, 535 U.S. 613, 617-

18 (2002); Will v. Mich., 491 U.S. 58, 71 (1989)). The court will not allow the

plaintiff to proceed against the “Racine Parole Office.”

      The plaintiff named the Racine County Jail and “Racine SHERIFF

Department.” Federal Rule of Civil Procedure 17(b) provides that the legal

capacity of any entity other than an individual or a corporation to sue or be

sued in federal court is determined by the law of the state where it is located.

The Racine County Jail is not a “person.” The Racine County Jail is a division

of the Racine County Sheriff’s Department. https://www.racinecounty.com/

departments/sheriff-s-office. A sheriff’s department is “not a legal entity

separable from the county government which it serves and therefore, [is] not

subject to suit.” Tate v. Milwaukee Cty. Sheriff’s Dept., No. 08-C-1095, 2008

WL 5423984, at *3 (E.D. Wis. Dec. 29, 2008) (citing Whiting v. Marathon Cty.

Sheriff’s Dep’t., 382 F.3d 700, 704 (7th Cir. 2004)). The court will not allow the

plaintiff to proceed against either the Racine County Jail or the Racine County

Sheriff’s Department.

      Perhaps the plaintiff believes that Racine County—the county itself, the

municipal entity—is responsible for the constitutional violations he alleges he

suffered at the jail. But a local government such as a municipality or county

“cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691 (1978) (emphasis in original). A municipality may “be held liable under


                                        16

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 16 of 27 Document 29
§ 1983 only for its own violations of federal law.” Los Angeles Cty. v.

Humphries, 562 U.S. 29, 36 (2010) (citing Monell, 436 U.S. at 694). To state a

claim for municipal liability, a plaintiff “must demonstrate that there was an

‘official policy, widespread custom, or action by an official with policy-making

authority [that] was the “moving force” behind his constitutional injury.’”

Estate of Perry v. Wenzel, 872 F.3d 439, 461 (7th Cir. 2017) (quoting Daniel v.

Cook Cty., 833 F.3d 728, 734 (7th Cir. 2016)). The plaintiff has not alleged that

the violations he has described were the result of an unconstitutional policy or

custom of Racine County.

      The plaintiff named “Mend Medical” as a defendant. Dkt. No. 1 at 1. He

did not explain what role Mend Medical played in the events he described. It is

likely that Mend Medical was a private corporation, a contract health care

provider for Racine County. “Private corporations acting under color of state

law may, like municipalities, be held liable for injuries resulting from their

policies and practices.” Hahn v. Walsh, 762 F.3d 617, 640 (7th Cir. 2014)

(quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir.

2012)). But that means that the plaintiff must state facts indicating that

whatever Mend Medical did to allegedly violate his rights was the result of a

custom, practice or policy. The plaintiff has not made any such allegations. The

court will not allow him to proceed against Mend Medical.

      That leaves the remaining individual defendants: Sgt. Hestheaven, Sgt.

Morris, Stg. Clore, Julie Mastronoiad, Lieutenant Yohn, Deputy Reed, Deputy

Holdenfeld, Deputy Jeunderly, Deputy Green, Deputy John C. Hanrahn,


                                        17

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 17 of 27 Document 29
Captain Friend and Christopher Schmaling. Dkt. No. 1 at 1. The defendant

sued several of these individuals in Case No. 20-cv-1107—Clore,2 Hestheaven,

Morris, Reed, Green, Friend, Schmaling and “Medical Staff Julie.” Wells v.

Anderson, Case No. 20-cv-1107, Dkt. No. 1 at 1. In Case No. 20-cv-1107, the

plaintiff made most of the same allegations that he makes in this case. The

plaintiff has not explained why he filed two, almost identical lawsuits against

many of the same plaintiffs in two different federal courts, two months apart.

Whatever the reason, he cannot simultaneously pursue almost identical claims

against many of the same defendants in two cases. As the court explained in

an order it issued in Case No. 20-cv-1107, a party cannot litigate the same

issue in multiple cases; whichever case is resolved first will “preclude” re-

litigating the same issues in the other cases. See, e.g., Waagner v. United

States, 971 F.3d 647, 657 (7th Cir. 2020). Even if, in this case, the plaintiff had

explained which defendants allegedly committed which violations against him,

the court would not have allowed him to proceed on those claims in two cases

at the same time.

      The court has issued an order indicating that the complaint in Case No.

20-cv-1107 does not state a claim, but giving the plaintiff the opportunity to

amend that complaint. In this case, it will dismiss all the claims against all

individual defendants except Haske. If the plaintiff wants to pursue claims of

interference with access to the courts, excessive force, denial of adequate



In both this case and Case No. 20-cv-1107, this name is difficult to read. It
2

may be either “Clore” or “Clope.”
                                        18

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 18 of 27 Document 29
medical care, mail and food tampering and unconstitutional conditions of

confinement against Sgt. Hestheaven, Sgt. Morris, Stg. Clore, Julie

Mastronoiad, Lieutenant Yohn, Deputy Reed, Deputy Holdenfeld, Deputy

Jeunderly, Deputy Green, Deputy John C. Hanrahn, Captain Friend and

Christopher Schmaling, he must put those claims in his amended complaint in

Case No. 20-cv-1107.

      As the court explained in the order it issued in Case No. 20-cv-1107,

however, a plaintiff may not raise unrelated claims against different defendants

in the same case. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Fed.

R. Civ. P. 18(a) and 20(a)(2). Under Rule 18(a), a plaintiff may bring multiple

claims against the same defendant in one lawsuit. So, for example, the plaintiff

may sue Defendant 1 for Claims A, B, C and D. Under Rule 20(a)(2), a plaintiff

may bring the same claim against multiple defendants in one lawsuit. So, for

example, a plaintiff may sue Defendants 1, 2, 3, 4 and 5 in one lawsuit if all of

them allegedly committed the violation in Claim A.

      [B]ut Claim A against Defendant 1 should not be joined with
      unrelated Claim B against Defendant 2. Unrelated claims against
      different defendants belong in different suits, not only to prevent the
      sort of morass that [a] 50-claim, 24-defendant suit produces, but
      also to ensure that prisoners pay the required filing fees—for the
      Prison Litigation Reform Act limits to 3 the number of frivolous suits
      or appeals that any prisoner may file without prepayment of the
      required fees.

George, 507 F.3d at 607.

      That means that, depending on which defendants were involved in which

alleged violations, the plaintiff may not be able to bring all the claims he

alleges—denial of access to the courts, excessive force, food tampering, mail
                                        19

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 19 of 27 Document 29
tampering, denial of adequate medical care, unconstitutional conditions of

confinement—against all the defendants in a single lawsuit. If, for example, he

alleges that two deputies took his mattress and made him sleep on a cold floor,

but that two sergeants saw that he was in medical distress and refused to help

him, he may have to select one of those claims to pursue in Case No. 20-cv-

1107 and file a new lawsuit to bring the other claim.

      The court also discussed in the order in Case No. 20-cv-1107 that

instead of putting all his allegations in the complaint, the plaintiff subsequently

had filed documents alleging different claims against different defendants,

resulting in a “piecemeal” approach that appeared to anticipate that the court

would read all the different documents and allow him to proceed in a single

case on every allegation against every defendant in every document. The same

problem exists in this case because the plaintiff has filed some documents in

all three of his pending cases. About a month after he filed the complaint in

this case, the plaintiff filed a motion asking the court to appoint him a lawyer.

Dkt. No. 9. Actually, the first page of the document asked the court to appoint

him a lawyer. Id. at 1. The last three pages appear to be a portion of this

court’s form complaint (the first page is missing), in which the plaintiff alleged

that on September 6, 2020 (about two weeks before he filed the complaint in

this case) he was exposed to toxic sewage in his cell at the Racine County

Jail—an incident he had not alleged in the complaint itself and an incident he

did allege in the third lawsuit he filed, Wells v. Koski. Id. at 2-4. The plaintiff

filed this same document in Case No. 20-cv-1107.


                                          20

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 20 of 27 Document 29
      Two months after he filed the complaint in this case, the plaintiff filed

two affidavits. Dkt. Nos. 19, 20. These affidavits allege additional facts about

events that took place after the plaintiff filed the complaint in Case No. 20-cv-

1107. For example, in one affidavit the plaintiff alleges that C.O. Noonan—who

is not a defendant in any of the cases—knowingly exposed him to the COVID-

19 virus in September 2020. Dkt. No. 19 at 1. In the other, he alleges that

named and unnamed officers—again, officers who are not defendants in any of

the cases—retaliated against him by opening his mail and taking other actions.

Dkt. No. 20. In the top, right-hand corner of these affidavits, the plaintiff listed

the case numbers for all three of his pending cases, so the clerk’s office filed

the affidavits in all three cases, even though they did not involve any of the

defendants named in any of the cases. He also filed in all three cases an

affidavit dated January 8, 2021, reiterating the claims he made in Case No. 20-

cv-1107 and in this case, but adding details. Dkt. No. 23 at 2.

      As the court advised the plaintiff in its order in Case No. 20-cv-1107, the

plaintiff must not list all three of his pending case numbers on every document

he files. Before he files a document, he must decide which case it relates to. He

must write the case number for that case—and only that case—on that

document. When the court receives that document, the clerk’s office staff will

file the document in the case with that case number. If the plaintiff does not

put a case number on a document or if (as he did with the affidavits) he puts

all his case numbers on a single document, the court may direct the clerk’s




                                         21

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 21 of 27 Document 29
office to return the document to the plaintiff unfiled and instruct him to select

one case in which to file it.

       Finally, in this case, the plaintiff seeks, among other things, “injunction

relief,” declaratory relief and “preliminary injunctions.” Dkt. No. 1 at 1. The

plaintiff no longer is incarcerated at the Racine County Jail, where the alleged

wrongs occurred. He has not alleged that there is a likelihood he will be

incarcerated at the Racine County Jail in the future. His claims for equitable

relief are moot. See Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011)

(concluding that prayer for injunctive relief was moot because plaintiff was

transferred to a different facility and failed to allege “a realistic possibility that

he will again be incarcerated in the same state facility and therefore be subject

to the actions of which he complains”); Bigbee v. Nalley, 482 F. Supp. 2d 1092,

1099 (W.D. Wis. 2007) (citing Robinson v. City of Chi., 868 F.2d 959, 966 n.5

(7th Cir. 1989), and Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996))

(same for claim seeking declaratory relief). The plaintiff is not entitled to

injunctive relief under these circumstances, even though he has stated a claim

against Haske.

III.   Motions to Appoint Counsel (Dkt. Nos. 3, 9, 17)

       The plaintiff filed three motions asking the court to appoint a lawyer to

represent him. Dkt. Nos. 3, 9, 17. In the first request, filed on the Northern

District of Illinois form application, the plaintiff stated that he had not

contacted any attorneys, that he was indigent and had no money and that he

was being held hostage. Dkt. No. 3. That form was dated July 27, 2020. Id. at


                                          22

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 22 of 27 Document 29
2. In the second motion, dated October 9, 2020, the plaintiff stated that he was

indigent. Dkt. No. 9 at 1. He stated that he had been writing to “multiple of

attorneys across the State of Wisconsin” but that he had not received any

responses; he said that he wrote to several law firms asking to be appointed

counsel “through the City of Milwaukee, Wisconsin of legal counsel (pro-bono)

through the Courts.” Id. He asserted that the Racine County Jail had been

tampering with his mail. Id. Finally, he stated that he understood that if the

court appointed a lawyer but it turned out he was able to pay, the lawyer would

share that fact with the court, and he stated that he understood that if he

made any false statements in his request for counsel, his case would be

dismissed. Id. The last motion asked the court to appoint the plaintiff a lawyer

“that works with your Court and or a partner of the district court. Dkt. No. 17.

He stated that he had no assets and that he had the expense of providing for

his five-year-old daughter. Id.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).




                                        23

       Case 2:20-cv-01510-PP Filed 09/13/21 Page 23 of 27 Document 29
      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      When considering the second element, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490–91. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the


                                          24

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 24 of 27 Document 29
case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff has not demonstrated that he made a good-faith effort to

find a lawyer on his own. He has not provided the court with the names of any

of the lawyers or law firms he contacted or explained when he did so. Even if he

had provided the court with that information, the court would not appoint a

lawyer to represent him at this point in the case. As the court has explained, it

is dismissing all but one claim against one defendant. The next step in the

process will be for the court to serve the complaint on defendant Jeremy

Haske, and for Haske to answer or otherwise respond. After that, the court will

issue a schedule for the parties to exchange information about the plaintiff’s

allegations. The plaintiff should be able to ask Haske for the information that

the plaintiff needs. If, later, the plaintiff feels that the procedures have become

too complicated for him to handle on his own, he may renew his request for the

court to appoint him a lawyer.

IV.   Conclusion
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee and WAIVES the requirement that the plaintiff pay an

initial partial filing fee. Dkt. No. 12.

      The court DENIES AS MOOT the plaintiff’s second and third motions to

proceed without prepaying the filing fee. Dkt. Nos. 14, 16.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s requests for the

court to appoint him a lawyer. Dkt. Nos. 3, 9, 17.


                                           25

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 25 of 27 Document 29
      The court DIRECTS the Clerk of Court to update the plaintiff’s address

to 126 Ogden Street, Belvidere, IL 61008. The court will send all future mail to

the plaintiff at that address.

      The court ORDERS that defendants Sgt. Hestheaven, Sgt. Morris, Sgt.

Clore, Sgt. Lt. Anderson, Julie Mastronoiod, Mend Medical, Lieutenant Yohn,

Deputy Mrs. Reed, Deputy Holdenfeld, Deputy Jeunderly, Deputy Green,

Deputy John C. Hanrahan, Captain Friend, Racine Parole Office, Racine

County Jail, Racine Sheriff Department, Christopher Schmaling and the State

of Wisconsin are DISMISSED.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendant Jeremy Haske of the Department of

Corrections’ Division of Community Corrections under Federal Rule of Civil

Procedure 4. Congress requires the U.S. Marshals Service to charge for making

or attempting such service. 28 U.S.C. §1921(a). Although Congress requires the

court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS defendant Haske to file a responsive pleading to the

complaint.




                                         26

        Case 2:20-cv-01510-PP Filed 09/13/21 Page 26 of 27 Document 29
        The court ORDERS that the plaintiff must pay the $350 filing fee as he is

able.

        The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

        The plaintiff must send each original document he wishes to file to the

court at the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

        The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he moves or changes his

address. The plaintiff’s failure to keep the court advised of his address may

result in the court dismissing this case without further notice.

        Dated in Milwaukee, Wisconsin, this 13th day of September, 2021.

                                        BY THE COURT:

                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge
                                          27

         Case 2:20-cv-01510-PP Filed 09/13/21 Page 27 of 27 Document 29
